FILED
                             NOT FOR PUBLICATION                           DEC 18 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HONGMO NIE,                                      No. 11-70523

              Petitioner,                        Agency No. A095-026-975

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 11, 2014**
                                Pasadena, California

Before: SILVERMAN, BEA, and CHRISTEN, Circuit Judges.

       Hongmo Nie, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ decision affirming the immigration judge’s denial of his

applications for asylum, withholding of removal, and relief under the Convention

Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252(a). We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          -2-
GRANT IN PART AND DENY IN PART the petition and REMAND to the BIA

for further proceedings consistent with this decision.

      Substantial evidence supports the BIA’s determination that Nie was not a

whistleblower, as Nie did not show that the managers of his former employer were

“corrupt government officials.” See Grava v. I.N.S., 205 F.3d 1177, 1181 (9th Cir.

2000). The BIA erred, however, by not considering Nie’s related argument that he

was arrested, beaten, forced to sign the “confession letter,” and required to report

to the police each week after his release on account of his political opinion; that is,

either his pro-labor stance or the imputed political opinion that he is “anti-

government” and “anti-communist.”

      In Hu v. Holder, 652 F.3d 1011, 1017-18 (9th Cir. 2011), the Ninth Circuit

recognized that both a pro-labor stance and the imputed belief that one is “anti-

government” or “anti-communist” can be political opinions upon which an

applicant may be found eligible for asylum. Accordingly, the court remands the

case to the BIA so that it may consider, in the first instance, whether Nie is eligible

for asylum under Hu.

      Substantial evidence does not support the BIA’s determination that Nie’s

“treatment in detention and release with payment of a fine” did not rise to the level

of past persecution or establish a presumption of a well-founded fear of future
                                          -3-
persecution. See Guo v. Ashcroft, 361 F.3d 1194, 1203-04 (9th Cir. 2004). To

reach these conclusions, the BIA relied only on the fact that Nie “did not claim to

require medical treatment after his release,” and that he waited six months before

fleeing China. The BIA’s decision ignores Nie’s testimony that the beatings were

“extremely painful,” that when he was released from the police station he had

“internal wound[s]” and visible bruising on his body, and that the police have

come to his house looking for him since he fled China because he has missed his

weekly reports. Nie’s arrest, seven-day detention, three beatings at the hands of

the police, forcible signing of a “confession letter” that purports to concede he is

“anti-government,” and the requirement that he report to the police each week are

sufficient to establish that Nie suffered past persecution and to give rise to a

presumption of a well-founded fear of future persecution. See id. The BIA did not

reach the question of whether the government met its burden of rebutting that

presumption. Accordingly, the court remands to the agency for consideration of

that question as well.

      Each party shall bear their own costs.

      PETITION FOR REVIEW GRANTED IN PART AND DENIED IN

PART; REMANDED.